Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 25, 2020

The Court of Appeals hereby passes the following order:

A20E0046. NEVA MUHLENBERG v. DALE MUHLENBER.

      Before the Court is an emergency motion that has been filed by Neva
Muhlenberg on June 25, 2020. To the extent that this Court has jurisdiction over the
issues raised, the motion is hereby DENIED.



                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office,
                                      Atlanta,____________________
                                                06/25/2020
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.